Exhibit 10.2

 

THE RYLAND GROUP, INC.

PERFORMANCE AWARD PROGRAM

 

Established Pursuant to

THE RYLAND GROUP, INC. 2007 EQUITY INCENTIVE PLAN

AND ITS SUCCESSOR PLANS

 

Establishment

 

The Compensation Committee of the Board of Directors of The Ryland Group, Inc.
(the “Corporation”), pursuant to its power and authority to establish programs
for granting awards under the Corporation’s 2007 Equity Incentive Plan and its
successor plans, as amended from time to time, including, if approved by
stockholders, the 2008 Equity Incentive Plan (the “Incentive Plan”), establishes
this Performance Award Program, as amended and restated (the “Award Program”)
effective as of its date of approval.

 

Purpose and Type of Awards

 

The purpose of the Award Program is to provide for the granting of performance
awards, in the form of common stock of the Corporation or stock units (as
defined in the Incentive Plan), either alone or in combination with cash, as
long-term incentives for participants to strive to influence the financial
growth and success of the Corporation in a positive manner.  Performance awards
may be granted upon achievement of specified performance objectives or which
vest and/or become distributable upon such achievement.  Shares of common stock
and stock units granted in connection with performance awards under this Award
Program shall be issued under the Incentive Plan.

 

Administration

 

The Award Program shall be administered by the Compensation Committee of the
Board of Directors of the Corporation or a subcommittee of the Compensation
Committee composed of two or more “outside directors” as defined in
Section 162(m) of the Internal Revenue Code and the regulations thereunder (the
“Committee”).  The Committee shall interpret the Award Program and shall have
the authority and duties set forth in the Award Program.  All determinations by
the Committee shall be final and conclusive.

 

Eligibility

 

The Committee shall select the individuals who shall participate in and receive
grants of performance awards under the Award Program.  All executive officers of
the Corporation and its affiliated entities are  eligible to participate.

 


 

Granting of Performance Awards

 

The Committee shall determine the specific performance objectives and the period
over which such performance objectives will be measured (the “Performance
Period”) in connection with each performance award granted under the Award
Program.

 

The Committee will determine and set forth in writing, not later than 90 days
after the commencement of each Performance Period and in no event later than the
point in time when 25 percent of the Performance Period has elapsed or the
outcome of the performance objectives  is no longer substantially uncertain:
(i) the officer or officers who will participate in the Award Program for that
Performance Period, (ii) the nature and the amount (or the objective formula for
determining the amount) of the performance award that will be earned if
specified performance objectives are met, (iii) the applicable performance
objectives, and (iv) any other objective terms and conditions that must be
satisfied by the officer in order to earn the performance award.  The
performance objectives are objective financial targets based upon the
Corporation’s return on stockholders’ equity and/or net cash provided by
operating activities as reflected in the Corporation’s financial statements. 
The Committee, in its discretion, may decrease the amount of any performance
award that is, or is to be, earned, but may not increase any performance award
for a Performance Period after the performance objectives for that Performance
Period have been established.

 

Distribution of Performance Awards

 

After the end of each Performance Period, the Committee shall determine whether,
or the extent to which, the performance objectives and other terms and
conditions have been met, and will certify in writing that the performance goals
have been met prior to payment.  Performance awards shall be granted or vested
in accordance with the formula and terms and conditions approved by the
Committee at the beginning of the applicable Performance Period.

 

Miscellaneous

 

This Award Program is established pursuant to the Incentive Plan, the terms of
which are incorporated herein by reference.  In the event of any conflict
between the Award Program and the Incentive Plan, the terms of the Incentive
Plan shall govern.

 

No single participant shall be eligible to receive more than 260,000 shares of
common stock and/or stock units, in any combination, with respect to a
Performance Period.  The maximum cash amount payable as a performance award in
combination with any performance award distributable in common stock or stock
units is the cash amount equal to the federal and state income and Medicare
taxes, assuming highest marginal tax rates, associated with the distribution of
the related common stock or stock units.

 

This Award Program shall be submitted to the Corporation’s stockholders for
approval in accordance with Internal Revenue Code Section 162(m).

 

2

 


 

Stock units awarded (together with tax gross-up payments due in connection
therewith) pursuant to an employment or other agreement between the Corporation
and its Chief Executive Officer are granted pursuant to this Award Program.

 

No participant may assign the right to receive any performance award under this
Award Program.  The Committee may approve distribution of any performance award
which a disabled or deceased participant would have earned under this Award
Program to the participant’s spouse or estate.

 

The Committee may amend or change this Award Program at any time and in any
manner, and may terminate this Award Program at any time without obligation for
payment of performance awards to participants for the Performance Period in
which termination occurs.  This Award Program may not be amended or changed
without stockholder approval if the amendment or change would limit the
deductibility of performance awards paid or distributed pursuant to the Award
Program under Internal Revenue Code Section 162(m).

 

3